Citation Nr: 0803604	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  01-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as a nervous condition.

3.  Entitlement to service connection for a chronic 
obstructive pulmonary disease (COPD), claimed as scarred 
lungs due to in-service exposure to asbestos, lead paint, and 
cleaning solvents.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

A Board hearing was scheduled to be held in November 2003, in 
Washington, D.C. The veteran cancelled this hearing, and did 
not request another hearing opportunity.

In a November 2003 decision, the Board reopened and remanded 
the claim for service connection for a lung disorder to the 
RO for additional development.  In addition, the Board 
remanded the veteran's petitions to reopen his claims for 
service connection for a psychiatric disorder and a right 
shoulder disability to the RO for corrective notice.  After 
partially completing the requested actions, the RO denied the 
veteran's claim for service connection for a lung disorder 
and continued to decline each of the remaining petitions to 
reopen (as reflected in an October 2004 SSOC). Thereafter, 
the RO returned these matters to the Board for further 
appellate consideration.

In June 2005, the Board issued a decision that denied service 
connection for COPD and also reopened and denied the 
veteran's claims for service connection for a psychiatric 
disorder and a right shoulder disability, on the merits.  The 
veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court) that portion of the Board's decision that 
denied service connection for COPD, a psychiatric disorder, 
and a right shoulder disability, on the merits.  In a June 
2007 Memorandum Decision, the Court appears to have set aside 
the Board's June 2005 decision that denied each claim for 
service connection, on the merits, and remanded each of those 
matters for further adjudication.

Lastly, the Board notes that at the time of its June 2005 
decision, The American Legion was the veteran's duly 
authorized representative.  Beginning in October 2005, the 
veteran was represented by an attorney on his appeal to the 
Court. As of September 2007, the record reflects that the 
veteran is no longer represented by an attorney. The Board 
notes that the veteran's representative from The American 
Legion submitted a December 2007 Appellant's Brief in support 
of his claim, thus indicating that The American Legion 
continues as the veteran's accredited representative.

To comply with the Court's instructions and for additional 
reasons expressed below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In the June 2007 decision, the Court found that the 2005 
Board decision failed to provide an adequate statement of 
reasons or bases as to whether the veteran's right shoulder 
condition was aggravated by service.  Wagner v. Principi, 370 
F.3d 1089.  As such the Board's denial of the claim for 
service connection for a right shoulder disability, as 
conceded by the Secretary in the appellee brief, was in error 
and a remand is appropriate.  The Court also found that the 
Board's 2005 decision failed to determine if the veteran's 
psychiatric conditions preexisted service, and if a medical 
examination was required to address this issue.  Id.  
McLendon v. Nicholson. 

With regard to the COPD aspect of the veteran's appeal, the 
Court found that VA failed to comply with the Board's 
November 2003 remand instructions or at a minimum provide an 
inadequate statement of reasons or bases of its conclusion 
that the duty to assist had been complied.  The Court noted 
that the Board reopened and remanded the claim to the RO, 
with instructions to conduct necessary development of the 
evidence, including evidence of whether the veteran was 
exposed to environmental hazards of solvents and asbestos, 
and whether any such exposure is the cause of the veteran's 
lung or pulmonary problems.  The Court pointed out that 
although the Board accepted the veteran's testimony that he 
was exposed to solvents, asbestos, and lead paint while he 
was in service, there was no medical evidence in the record 
addressing whether such exposure contributed to his lung or 
pulmonary problems, and the Board provided no discussion as 
to why such evidence was not needed or how the failure to 
secure such evidence complied with the 2003 Board remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance).  Thus, the Court 
concluded that inasmuch as the 2005 Board accepted the 
veteran's testimony of exposure to solvents, asbestos, and 
lead pain during his service, and in light of the 2003 remand 
instructions, it was incumbent of the Board to either obtain 
a medical opinion addressing the potential relationship 
between such exposure and the veteran's pulmonary disease, or 
explain why such information was not necessary to fully 
consider the claim.  See Mclendon, supra.  

For these reasons, the Board finds that an attempt should be 
made to secure all records of treatment of a psychiatric 
disability prior to service, as well as provide the veteran 
with a VA examination and clinical opinion as to the nature 
and etiology, to include aggravation of any current 
psychiatric condition and right shoulder condition 
demonstrated to have existed prior to service.  In addition, 
a VA examination and clinical opinion as to the nature and 
etiology of any current respiratory condition is also needed 
in this case.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Additionally, in November 2003, the Board remanded the 
veteran's claims, in part, to obtain records from the Social 
Security Administration (SSA).  While the AMC commendably 
attempted to obtain these records from SSA, neither the 
disability determinations nor the documents on which they 
were based have been obtained.  The Board is aware that in 
March 2004, the SSA indicated that "we cannot send the 
medical records you requested . . . because the folder has no 
medical documents inside."  However, the SSA has not 
indicated that these records do not exist and there is no 
indication that further efforts to obtain them would be 
futile.  Therefore, the Board finds that Stegall, supra, 
requires another remand for the RO to again attempt to obtain 
and associate with the claims file a copy of the SSA 
decision(s) awarding the veteran disability benefits, as well 
as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c)(2) with respect to requesting records 
from Federal facilities. The Board points out that efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 38 
C.F.R. § 3.159(c)(1).

In addition to the actions required by the Court's decision, 
the Board notes that this will also give the RO the 
opportunity to provide the veteran with the notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  The veteran should also be advised of what is 
needed to establish service connection for a preexisting 
disorder, to include the holding in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004), which states that the correct 
standard for rebutting the presumption of soundness requires 
that VA show by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following actions: 

1.  Send the veteran a notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that provides the veteran with 
the information or evidence needed to 
establish service connection for a 
preexisting condition, to include the 
holding in Wagner, supra, and is 
compliant with the requirements of 
Dingess, supra.

2.  Request the veteran to identify all 
health care providers, VA and non-VA, who 
have treated him for a right shoulder 
condition, a psychiatric condition, and 
pulmonary disorders (COPD) before his 
entrance into service in September 1961 
and since his discharge from service in 
September 1963.   He should provide 
authorization for VA to obtain the 
identified medical records and the RO 
should attempt to obtain any medical 
records identified and authorized by the 
veteran.  Specifically, he should provide 
authorization for the RO to obtain 
complete records from W.N. Smith, M.D., 
in New Tazewell, Tennessee from March 
1984 to March 1988; Cherokee Mental 
Health Center from July 1988 to the 
present; and Claiborne County hospital 
from January to February 2003.  If any 
requested records are not available, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  Obtain all pertinent, outstanding VA 
treatment records from the Knoxville VAMC 
dated from September 1963 to the present 
that have not yet been associated with 
the claims file.
 
4.  Obtain all administrative and medical 
records associated with the veteran's 
application for and receipt of disability 
benefits from the SSA.  Attempts to 
retrieve these Federal records must 
continue until such records are obtained 
or until such time as the RO concludes in 
writing that the records do not exist or 
that further attempts to obtain them 
would be futile.  Once obtained, such 
records must be made a part of the 
appellant's claims folders.  If these 
Federal records are not available, a 
formal written unavailability memorandum 
must be added to the claims file and the 
appellant offered an opportunity to 
respond. 

5.  Schedule the veteran for a VA 
orthopedic examination to determine the 
etiology of any current right shoulder 
condition. The examiner should review the 
claims file and note such review in the 
examination report.

The examiner should opine whether any 
current right shoulder condition clearly 
and unmistakably pre-existed service and, 
if so, whether such condition was 
actually aggravated (underwent a 
permanent increase in disability) by 
active service beyond its normal 
progression.

If the condition did not clearly and 
unmistakably pre-exist service, or was 
not clearly and unmistakably permanently 
aggravated in service, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or more) that any 
current right shoulder condition had its 
onset in service or is otherwise the 
result of service.  

In provided the requested opinions, the 
examiner should discuss pre-service, 
service, and post-service medical 
records.  The examiner should offer a 
complete rationale for all opinions 
given.

6.  Schedule the veteran for a VA 
psychiatric examination to determine the 
etiology of any current psychiatric 
conditions. The examiner should review 
the claims file and note such review in 
the examination report.

The examiner should opine whether any 
current psychiatric condition clearly and 
unmistakably pre-existed service and, if 
so, whether such condition was actually 
aggravated (underwent a permanent 
increase in disability) by active service 
beyond its normal progression.

If the condition did not clearly and 
unmistakably pre-exist service, or was 
not clearly and unmistakably permanently 
aggravated in service, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or more) that any 
current psychiatric condition had its 
onset in service or is otherwise the 
result of service. 

In provided the requested opinions, the 
examiner should discuss service medical 
records to include the veteran's 
contemporaneous self-report on entrance 
and separation examinations and post-
service medical records.  The examiner 
should offer a complete rationale for all 
opinions given.

7.  Schedule the veteran for a VA 
respiratory examination.  The examiner 
should review the claims file and note 
such review in the examination report.  
The designated examiner should determine 
the precise diagnosis of any 
respiratory/pulmonary disorders that the 
veteran currently experiences.  All 
necessary diagnostic testing and clinical 
evaluation should be accomplished. 
 
The examiner should offer an opinion as 
to the most probable etiology and date of 
onset of any pulmonary disorder found, 
specifically COPD.  The examiner shall 
indicate whether it is at least as likely 
as not (50 percent or more probability) 
that any diagnosed disorder(s) is related 
to the veteran's service, to include 
exposure to solvents, asbestos, and lead 
paint.  The examiner is also requested to 
comment on VA outpatient records noting 
that the veteran has a history of long 
term tobacco use.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If no opinion can be 
rendered, without resorting to pure 
speculation, please explain why this is 
not possible.

8.  After completion of the above, and 
any additional development of the 
evidence that the RO deems necessary, 
readjudicate each of the claims on 
appeal.  If any benefit sought remains 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



